UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 20, 2012 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or otherjurisdiction of incorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: 516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 – Corporate Governance and Management Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At the Annual Meeting (as defined), our shareholders adopted the 2012 Incentive Plan, pursuant to which an aggregate of up to 600,000 shares may be issued. Item 5.07 Submission of Matters to a Vote of Security Holders. At the Annual Meeting of Shareholders of BRT Realty Trust held on March 20, 2012 (the "Annual Meeting"), all of the proposals presented were approved.The proposals are described in detail in BRT’s definitive proxy statement dated January27, 2012. Proposal 1 At the meeting, the following trustees were elected for a three year term (with the votes as indicated): For Against Abstain BrokerNon-Vote Alan H. Ginsburg Jeffrey A. Gould Jonathan H. Simon Proposal 2 At the meeting, the proposal to approve the 2012 Incentive Plan was approved (with the votes as indicated): For Against Abstain BrokerNon-Vote Proposal 3 At the meeting, the proposal to ratify the appointment of BDO USA LLP as BRT’s independent registered public accounting firm for the year ended September 30, 2012 was approved (with the votes as indicated): For Against Abstain 12,518,109 61,431 11,955 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRT REALTY TRUST Date:March 20, 2012 By: /s/Simeon Brinberg Simeon Brinberg Senior Vice President
